Case 2:15-cv-01366-JRG-RSP Document 633 Filed 06/18/21 Page 1 of 6 PageID #: 46263




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   PERSONALIZED MEDIA                        )
   COMMUNICATIONS, LLC,                      )
                                             )
                               Plaintiff     )
                                             )
                  v.                         )      Case No. 2:15-cv-01366-JRG-RSP
                                             )
   APPLE INC.,                               )
                                             )
                               Defendant     )
                                             )

      PERSONALIZED MEDIA COMMUNICATIONS, LLC’S NOTICE OF AMENDED
                             EXHIBIT LIST

          Plaintiff Personalized Media Communications, LLC (“PMC”) attaches hereto its

   amended exhibit list.




   Dated: June 18, 2021                      /s/ Lana S. Shiferman

                                             Douglas J. Kline
                                             Kevin Martin
                                             Lana S. Shiferman
                                             J. Anthony Downs
                                             Robert Frederickson, III
                                             Sarah J. Fischer
                                             GOODWIN PROCTER, LLP
                                             100 Northern Avenue
                                             Boston, Massachusetts 02210 P:
                                             (617) 570-1000
                                             dkline@goodwinlaw.com
                                             kmartin@goodwinlaw.com
                                             lshiferman@goodwinlaw.com
                                             jdowns@goodwinlaw.com
                                             rfrederickson@goodwinlaw.com
                                             sfischer@goodwinlaw.com
Case 2:15-cv-01366-JRG-RSP Document 633 Filed 06/18/21 Page 2 of 6 PageID #: 46264




                                      Andrew Ong
                                      GOODWIN PROCTER LLP
                                      601 Marshall St.
                                      Redwood City, CA 94063
                                      P: (650) 752-3100
                                      F: (650) 853-1038
                                      aong@goodwinlaw.com


                                      Alexandra Valenti
                                      Naomi Birbach
                                      Autumn Soucy
                                      GOODWIN PROCTER LLP
                                      620 Eighth Avenue
                                      New York, NY 10018
                                      P: (212) 813-8800
                                      F: (212) 355-3333
                                      avalenti@goodwinlaw.com
                                      nbirbach@goodwinlaw.com
                                      asoucy@goodwinlaw.com


                                      S. Calvin Capshaw (Texas Bar No. 03783900)
                                      Elizabeth L. DeRieux (Texas Bar No. 05770585)
                                      CAPSHAW DERIEUX, LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      P: (903) 845-5770
                                      ccapshaw@capshawlaw.com
                                      ederieux@capshawlaw.com

                                      Attorneys for Plaintiff
                                      Personalized Media Communications, LLC




                                        2
                   Case 2:15-cv-01366-JRG-RSP Document 633 Filed 06/18/21 Page 3 of 6 PageID #: 46265
                                Plaintiff PMC's Amended Trial Exhibit List with Defendant's Objections
                                                           June 18, 2021
PTX   Beg Bates            End Bates          Description                                                                                   Objections
2     PMCAPL03358889       PMCAPL03359087     U.S. Patent No. 8,191,091 (Certified Copy)
4     PMCAPL03358623       PMCAPL03358683     U.S. Patent No. 4,694,490 (Certified Copy)
6     PMCAPL03386725       PMCAPL03401492     File History for U.S. Patent 8,191,091 (Certified Copy)
7     PMCAPL03369063       PMCAPL03384819     File History for U.S. Patent 8,559,635 (Certified Copy)
8     PMCAPL03368722       PMCAPL03369062     File History for U.S. Patent 4,694,490 (Certified Copy)
9     PMCAPL03368711       PMCAPL03368721     Certified Patent Assignment 11069-96 (For US Patents 7,752,649, 8,191,091, and 8,559,635)

31    APL-PMC_00006851     APL-PMC_00006852   Email from Heather Mewes re: PMC and Apple: Checking In (Subject to FRE 408 and NDA), dated
                                              Aug. 5, 2014
69    APL-PMC_00008679     APL-PMC_00008686   Holtzman email re PMC Intellectual Property dated Oct. 30, 2009
77    APL-PMC_00008988                        Priority Applications
79    APL-PMC_00008991     APL-PMC_00009001   Personalized Media Communications Intellectual Property Opportunity, dated Oct. 2009
112   APL-PMC_00009243                        Email from Gerald Holtzman re: PMC and Apple: Patent License Proposal, dated Jan. 18, 2011

119   APL-PMC_00009289     APL-PMC_00009290   Email from Gerald Holtzman re: PMC Intellectual Property, dated Oct. 29, 2009
200   APL-PMC_00010207     APL-PMC_00010208   Email from Jayna Whitt re: PMC and Apple, dated Sept. 12, 2013
453   PMCAPL00898561       PMCAPL00898574     Modification to the Patent License Agreement between Starsight and PMMC dated 10/16/95

454   PMCAPL00898702       PMCAPL00898705     Letter Agreement between PMC and Sony dated 10/4/99
457   PMCAPL00937156       PMCAPL00937180     Exclusive IPG License Agreement between PMC and TVG-PMC dated 12/11/00
458   PMCAPL00937181       PMCAPL00937203     Exclusive Home Page License Agreement between PMC and TVG-PMC dated 12/11/00

459   PMCAPL00937204       PMCAPL00937227     Exclusive Lottery and Racing License Agreement between PMC and TV-PMC Inc. dated Dec. 29,
                                              2000
460   PMCAPL00937228       PMCAPL00937253     Non-Exclusive Video on Demand License Agreement between PMC and TVG-PMC dated 12/11/00

461   PMCAPL00937254       PMCAPL00937279     Non-Exclusive Gaming License Agreement between PMC and TVG-PMC dated 12/11/00

462   PMCAPL00937280       PMCAPL00937306     Non-Exclusive Search Engine License Agreement between PMC and TVG-PMC dated 12/29/11

463   PMCAPL00937307       PMCAPL00937332     Non-Exclusive Consumer Ebook License Agreement between PMC and TVG-PMC dated 12/29/00

464   PMCAPL00937333       PMCAPL00937359     Non-Exclusive Personal Video Recording License Agreement between PMC and TVG-PMC dated
                                              12/29/00
476   PMCAPL00938898       PMCAPL00938956     Unite Purchase Agreement between TVG-PMC, Inc. and Personalized Media Communications,
                                              L.L.C., et al
477   PMCAPL00939214       PMCAPL00939216     Weather Channel letter confirming extension of PMC/Landmark/TWC for five years dated
                                              1/29/01
478   PMCAPL00947934       PMCAPL00947936     Restatement of the 1999 Amendment to License Agreement between PMC and Sony dated
                                              3/26/02




                                                                  Page 1 of 4
                  Case 2:15-cv-01366-JRG-RSP Document 633 Filed 06/18/21 Page 4 of 6 PageID #: 46266
                               Plaintiff PMC's Amended Trial Exhibit List with Defendant's Objections
                                                          June 18, 2021
PTX   Beg Bates           End Bates         Description                                                                               Objections
479   PMCAPL00947967      PMCAPL00948000    Patent License Agreement between PMC Satellite Development, L.L.C and Pegasus Development
                                            Corporation
481   PMCAPL01026805      PMCAPL01026829    Patent License Agreement between PMC and Panasonic Corporation
482   PMCAPL01028743      PMCAPL01028768    Patent License Agreement between PMC and Arris Group
483   PMCAPL01028769      PMCAPL01028786    Patent License Agreement between PMC and Sharp Corporation
484   PMCAPL01028787      PMCAPL01028788    Amendment to Patent License Agreement between PMC and Sharp Corporation
485   PMCAPL01028789      PMCAPL01028838    Settlement, Release, and Patent License Agreement among PMC, EchoStar and DISH Network
                                            Corporation
486   PMCAPL01028839      PMCAPL01028857    Joint Licensing Agreement between Videostar and Television Technology
488   PMCAPL01036819      PMCAPL01036837    Class B Preferred Unit Subscription Agreement between PMC and Pegasus dated Jan. 10, 2000

489   PMCAPL01105024      PMCAPL011050045   Settlement and Patent Licence Agreement between PMC and Cisco dated May 18, 2011

490   PMCAPL01105065      PMCAPL01105167    Class F Unit Subscription Agreement between PMC and Cisco dated May 18, 2011
491   PMCAPL01105254      PMCAPL01105315    Ownership Interest Purchase Agreement between PMC and Cisco dated May 18, 2011
494   PMCAPL01202287      PMCAPL01202331    Settlement, Release and Patent License Agreement between PMC and DirectTV dated 7/10/13

494   PMCAPL01202287      PMCAPL01202331    Settlement, Release and Patent License Agreement between PMC and DirectTV dated 7/10/13

495   PMCAPL01202380      PMCAPL01202424    Settlement, Release, and Patent License Agreement among PMC, Pegasus and DIRECTV dated
                                            July 10, 2013
495   PMCAPL01202380      PMCAPL01202424    Settlement, Release, and Patent License Agreement among PMC, Pegasus and DIRECTV dated
                                            July 10, 2013
496   PMCAPL01202425      PMCAPL01202439    Settlement and Patent Licence Agreement between PMC and Zynga dated Jan. 30, 2014

500   PMCAPL01609435      PMCAPL01609457    Patent License Agreement for Landmark Communications, Inc. and the Weather Channel dated
                                            Jan. 31, 1996
501   PMCAPL01796052      PMCAPL01796081    Settlement and Patent License Agreement with Motorola Mobility dated June 1, 2011

502   PMCAPL01796082      PMCAPL01796099    Patent License Agreement Between PMC and Sony dated Sept. 25, 2012
503   PMCAPL01796100      PMCAPL017961146   Patent License Agreement for Starsight Telecast Inc. dated March 2, 1994
504   PMCAPL01796182      PMCAPL01796199    Agreement to Enter License Agreement and Licensable Product Option Agreement among
                                            PMMC, StarSight and Sony Corporation dated Oct. 31, 1995
516   PMCAPL02430710                        Email from Gerald Holtzman re: Intellectual Property Opportunity with Personalized Media
                                            Communications (PMC), dated Aug. 4, 2009
519   PMCAPL02925142      PMCAPL02925144    Email from Gerald Holtzman re: Intellectual Property Opportunity with Personalized Media
                                            Communications, dated May 14, 2008
521   PMCAPL02926276      PMCAPL02926282    Email from Gerald Holtzman re: Personalized Media Communications and Apple, dated Jan. 28,
                                            2010
724   PMCAPL00050632                        Ocean Tomo Quality Inventor Study Report




                                                                Page 2 of 4
                    Case 2:15-cv-01366-JRG-RSP Document 633 Filed 06/18/21 Page 5 of 6 PageID #: 46267
                                 Plaintiff PMC's Amended Trial Exhibit List with Defendant's Objections
                                                            June 18, 2021
PTX    Beg Bates            End Bates          Description                                                                                      Objections
836    PMCAPL02926553       PMCAPL09296555     Email from Holtzman to Murphy re: PMC and Apple: Subject to FRE 408, dated July 19, 2011

1051   PMCAPL03354070       PMCAPL03354077     Email from Gerald Holtzman re: PMC and Apple: Portfolio Scope, dated Oct. 22, 2013
                                               [REDACTED]
1148   PMCAPL02925145       PMCAPL02925152     Other: PMC -- The Company
1149   PMCAPL02430711       PMCAPL02430727     Other: Overview of PMC IP
1150   PMCAPL02430664       PMCAPL02430665     Correspondence: October 9, 2009 Email from Gerald Holtzman to Edward Scott re PMC
                                               Intellectual Property
1151   PMCAPL01613678       PMCAPL01613704     Presentation: April 8, 2010 Personalized Media Communications Apple Meeting by Personalized
                                               Media Communications
1152   PMCAPL02430086       PMCAPL02430087     Correspondence: April 12, 2010 Email from Gerald Holtzman to Edward Scott et al. re PMC and
                                               Apple: Meaning of Control Signals in the PMC Claims
1153   APL-PMC_00009244     APL-PMC_00009245   Agreement: Nonbinding Term Sheet Between Personalized Media Communications, LLC and
                                               Apple Inc. [REDACTED]
1155                                           Patent: File History of U.S. Patent No. 8,191,091 B1, Issued to Harvey, et al. (Non-Patent
                                               Literature and Foreign References Omitted)
1159   PMCAPL03386725       PMCAPL03387299     Excerpts from Certified File History of U.S. Patent No. 8,191,091
1166   PMCAPL03059518       PMCAPL03059534     July 15, 2015 Memorandum from Scott to Scheinfeld re Chronology of PMC Efforts to Expedite
                                               Prosecution of its Pending Applications Between 1995-2010
1167                                           June 28, 1995 United States Patent and Trademark Office Press Release: PAT 95-22
1168                                           Excerpt from U.S. Patent Application Serial No. 08/485,507: Information Disclosure Statement
                                               regarding the claim of priority, dated September 5, 1995
1169                                           Excerpt from U.S. Patent Application Serial No. 08/485,507: Suspension of Examination filed on
                                               August 13, 1997
1170                                           Excerpt from U.S. Patent Application Serial No. 08/485,507: Status
                                               Inquiry Letter filed on February 19, 1998
1171                                           Excerpt from U.S. Patent Application Serial No. 08/449,413: Petition for Withdrawal, submitted
                                               on March 19, 2001
1172                                           Excerpt from U.S. Patent Application Serial No. 08/449,413: Interview Summary and Decision of
                                               Petition to Withdraw Holding of Abandonment
1173                                           Excerpt from U.S. Patent Application Serial No. 08/485,507: Suspension of Action filed on
                                               January 6, 2005
1174                                           Excerpt from U.S. Patent Application Serial No. 08/485,507: Suspension of Action filed on July
                                               24, 2008
1175                                           October 12, 2000: Petition to Commissioner In re Pattent App of 08/470,571
1176   PMCAPL02080551                          December 28, 2004 Petition Decision on Adminstrative Requirement
1177                                           August 4, 2005: Petition to Director In re Patent App of 08/470,571
1178   PMCAPL02079323       PMCAPL02079324     August 31, 2005 INTE Petition Appeal Decision
1179   PMCAPL02927714       PMCAPL02927715     September 6, 2005 Decision on Petition
1180                                           November 27, 2006: Petition Decision on Notice of Suspension 08/459,788
1181   PMCAPL02940425       PMCAPL02940434     July 19, 2007 Letter from T. Scott to PTO



                                                                    Page 3 of 4
                   Case 2:15-cv-01366-JRG-RSP Document 633 Filed 06/18/21 Page 6 of 6 PageID #: 46268
                                Plaintiff PMC's Amended Trial Exhibit List with Defendant's Objections
                                                           June 18, 2021
PTX    Beg Bates           End Bates        Description                                                                                          Objections
1182                                        July 27, 2007: Letter from PTO to T. Scott
1183   PMCAPL02267688      PMCAPL02267691   Decision on Feb. 9, 2006 Petition
1184   PMCAPL02943169      PMCAPL02943181   March 5, 2007: Letter from T. Scott to Central Reexamination Unit
1185   PMC03363410         PMC03363414      July 24, 2008: Letter from T. Scott to M. Fleming
1186   PMCAPL02940423      PMCAPL02940424   September 7, 2007 Correspondence from T. Scott to G. Morse at PTO
1187   PMCAPL01222709      PMCAPL01222800   March 20, 2009 INTE Board Decision [Excerpt]
1188   PMCAPL01216569      PMCAPL01216745   January 15, 2009 BPAI Decision [Excerpt]
1189   PMCAPL01207539      PMCAPL01207544   June 26, 2009 INTE Board Rehearing Decision [Excerpt]
1190                                        Decision on Petition filed 10/26/2005- 08/488,383
1191                                        Decision on Petition filed 10/26/2005- 08/472,066
1192                                        Decision on Petition filed 10/26/2005- 08/487,411
1193                                        Decision on Petition filed 10/26/2005- 08/447,447
1194                                        Decision on Petition filed 10/26/2005- 08/487,410
1195                                        Decision on Petition filed 10/26/2005- 08/487,526
1196                                        Patent: File History of U.S. Patent No. 7,849,479, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)
1197                                        Patent: File History of U.S. Patent No. 8,559,635, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)
1198                                        Patent: File History of U.S. Patent No. 7,926,084, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)
1199                                        Patent: File History of U.S. Patent No. 7,734,251, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)
1200                                        Patent: File History of U.S. Patent No. 7,827,586, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)
1201                                        Patent: File History of U.S. Patent No. 7,966,640, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)
1202                                        Patent: File History of U.S. Patent No. 7,940,931, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)
1203                                        Patent: File History of U.S. Patent No. 7,747,217, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)
1204                                        Patent: File History of U.S. Patent No. 7,864,248, Issued to Harvey, et al. (Non-Patent Literature
                                            and Foreign References Omitted)




                                                                  Page 4 of 4
